                     Case 1:19-cr-03599-JAP Document 9 Filed 10/25/19 Page 1 of 1

                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable B. Paul Briones
                                                      Initial Appearance
Case Number:                19cr3599 JAP                          UNITED STATES vs. Lodgepole
Hearing Date:               10/25/2019                            Time In and Out:          9:40-9:45
Courtroom Deputy:           E. Hernandez                          Courtroom:                Rio Grande
                                                                                            Aric Elsenheimer for initial
Defendant:                  John Youngboy Lodgepole               Defendant’s Counsel:
                                                                                            purposes only
AUSA:                       David Cowan                           Pretrial/Probation:       S. Day
Interpreter:                N/A                                   Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
☒     Set for Arraignment/Detention Hearing                       on Monday, October 28, 2019        @ 9:30
Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☐     Matter referred to    for Final Revocation Hearing
☐
